         Case 1:20-cv-01346-GLR Document 16 Filed 02/03/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                  Baltimore Division

 BROTHER CONVENIENCE STORE,
 INC., HERSHAM A. GHALEB AND
 MAHED A. GHALEB

       PLAINTIFFS

 V.                                                  Civil Case No.: 1:20-cv-01346

 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

      DEFENDANT


ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND
              TO DEFENDANT’S MOTION TO DISMISS OR
          IN THE ALTERNATIVE FOR SUMMARY JUDGEMENT

       HAVING READ AND CONSIDERED parties consent motion for an extension of time to

respond to Defendants Motion to Dismiss or In The Alternative for Summary Judgment, and for

good cause shown, it is, this 3rd day of February, 2021, hereby:

       ORDERED, that the Motion (ECF No. 15) is GRANTED, and it is further

       ORDERED, that Plaintiffs shall respond to the Defendant’s motion by February 22, 2021.




                                     _____________________/s/_________________________
                                     George Levi Russell, III
                                     United States District Judge
